Per Curiam.
Heretofore, we issued an - alternative writ of mandamus directed to Respondents, returnable April 4, 1958. This was a determination by this court that Petitioner had made a prima facie case.on the law and on the fact for the issuance of said writ. Respondents have not filed any Return pursuant to Rule 2-36. No cause has been shown why the prima facie case should not prevail. State ex rel. Gary Rys. Inc. v. Roszkowski (1953), 231 Ind. 669, 110 N. E. 2d 746; State ex rel. Indiana Toll Road Comm. v. St. Joseph Superior Court No. 2 (1954), 233 Ind. 47, 116 N. E. 2d 514; State ex rel. Joint Co. Park Bd. v. Verbarg (1950), 228 Ind. 280, 91 N. E. 2d 916.
The alternative writ of mandamus is now made absolute.
Note.—Reported in 149 N. E. 2d 541.